Citation Nr: 0120385	
Decision Date: 08/08/01    Archive Date: 08/14/01	

DOCKET NO.  98-02 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 
1997, for the grant of a 100 percent schedular disability 
evaluation for paranoid-type schizophrenia.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
December 1973.  

The issue of an earlier effective date for the grant of a 
100 percent rating for the veteran's service-connected 
schizophrenia came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA), Columbia, South Carolina 
Regional Office (RO).  This determination awarded a 
100 percent schedular evaluation for the veteran's service-
connected paranoid-type schizophrenia, effective from June 6, 
1997.

In a decision dated in November 2000, the Board granted the 
veteran an effective date of October 5, 1994, for the award 
of a 100 percent schedular evaluation for her schizophrenia.  
In February 2001, the veteran's representative submitted a 
Motion for Reconsideration of the Board's November 2000 
decision.  In this motion he pointed out that a prior claim 
in February 1992 for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) was denied by the RO in March 1992.  It was further 
noted that while the veteran submitted a notice of 
disagreement to the March 1992 RO determination she was not 
provided a statement of the case on the TDIU issue.  The 
motion was reviewed by a Board Deputy Vice Chairman, who 
directed the Board's November 2000 decision be vacated.  A 
Board decision in April 2001 vacated the earlier November 
2000 decision to the extent that it did not consider the 
veteran's pending February 1992 claim for TDIU.  

The Board notes that in light of the development summarized 
above the veteran's claim for an earlier effective date for a 
schedular 100 percent disability evaluation for a service-
connected psychiatric disability must be considered at 
present to be "inextricably intertwined" with the TDIU issue.  
A determination with regard to the earlier effective date 
issue therefore must be deferred pending the development 
indicated in the Board's remand below.

REMAND

As pointed out by the veteran's representative in his 
February 2001 informal hearing presentation the veteran's 
February 1992 claim for a TDIU has not been developed for 
appellate review by the RO.  This claim was denied by a March 
1992 RO rating action.  The veteran in a statement received 
in April 1992 expressed disagreement with the March 1992 
determination.  However, she has not been provided a 
statement of the case addressing the TDIU issue subsequent 
thereto.  The United States Court of Appeals for Veterans 
Claims has held that in cases where an appropriate statement 
of the case has not been furnished to an appellant, the 
correct procedure is for the Board to remand, not refer the 
issue, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

With this in mind the case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case to the veteran and her 
representative in response to the notice 
of disagreement with the denial of 
entitlement to a TDIU.  The veteran and 
representative should be notified of the 
need to file a substantive appeal if she 
desires appellate review of her claim.

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103(A), and 5107) are fully 
complied with and satisfied.

After issuance of the statement of the case by the RO if the 
appellant files a timely substantive appeal, the case should 
be returned to the Board for further appellate consideration 
of the issue of entitlement to a TDIU.  In any event, the 
case must be returned to the Board for appellate 
consideration of the deferred issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



